Title: Spinners Report, 7 January 1797
From: Anderson, James
To: 


                        
                            Jany 7th 1797
                            
                        
                        Dr. Spinners & nitters for the work of 15 womeen amt pr Week}90 DysByBetty Davis Spinning 6 Lib. of Yarn6ByAlse         Do      6 Lib. of Do6Carolina     Do      6 Lib. of Do6Anna         Do      6 Lib. of Do6Delia        Do      4 Lib. of Do4Matilda      Do      4 Lib. of Do4Delphia      Do      3 Lib. of Do6Judit        Do      4 Lib. of Stocking yarn6Charlotte Knitting three StockingsSick Doll 6 Dys, Sall 5 Dys Dalsy 6 Dys Kitty} 34 6 Dys Alsy 6 Dys Matilda 2 Dys Delia 2 DysBy Lame Peter Knitting 2 pr Stockings 690 DysDr. Gardner for the Work of three men Amt to pr Week }18By Grubing Up Ivy 16 1/2Lost by Snow  1 1/218
                        
                        
                        
                        
                        
                        
                        
                    